Citation Nr: 0723112	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-09 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for depressive 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for diabetes mellitus 
with erectile dysfunction.

4.  Entitlement to service connection for foot disability.

5.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

6.  Entitlement to service connection for urinary 
dysfunction.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for dental disability 
for compensation purposes.

9.  Entitlement to service connection for upper extremity 
disability, manifested by numbness, tingling, and pain.

10.  Entitlement to service connection for lower extremity 
disability, manifested by numbness, tingling, and pain.

11.  Entitlement to service connection for exposure to 
asbestos.

12.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from January to September 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2005, a statement of the case 
was issued in February 2006, and a substantive appeal was 
received in March 2006.  The veteran testified at a hearing 
before the Board in December 2006.


FINDINGS OF FACT

1.  Depressive disorder was not manifested during active 
service or for many years thereafter, nor is depression 
otherwise related to the veteran's service.

2.  The veteran does not currently have PTSD.

3.  The veteran's diabetes mellitus was not manifested during 
active service or within one year of discharge from service, 
nor is current diabetes mellitus otherwise related to the 
veteran's service.

4.  The veteran does not have a current disability of the 
foot, and any claimed disability was not manifested in 
service, nor is it otherwise related to such service.

5.  Degenerative disc disease of the lumbar spine was not 
manifested during active service or for many years 
thereafter, nor is degenerative disc disease of the lumbar 
spine otherwise related to the veteran's service.

6.  The veteran does not have a current disability of urinary 
dysfunction, and any claimed disability was not manifested in 
service, nor is it otherwise related to such service.

7.  The veteran's hypertension was not manifested during 
active service or within one year of discharge from service, 
nor is current hypertension otherwise related to such 
service.

8.  The veteran's dental problems are not as a result of 
trauma in service, nor was he a prisoner of war.

9.  Any upper extremity disability, manifested by numbness, 
tingling, or pain, was not manifested during active service 
or for many years thereafter, nor is any upper extremity 
disability, manifested by numbness, tingling, or pain, 
otherwise related to the veteran's service.

10.  Lower extremity disability, manifested by numbness, 
tingling, or pain, was not manifested during active service 
or for many years thereafter, nor is lower extremity 
disability, manifested by numbness, tingling, or pain, 
otherwise related to the veteran's service.

11.  The veteran is not currently diagnosed as having a 
disability due to exposure to asbestos.

12.  Service connection is not in effect for any disability.


CONCLUSIONS OF LAW

1.  Depressive disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

3.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  Any foot disability was not incurred or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

5.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active service, nor may it be 
presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

6.  Any urinary dysfunction was not incurred or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

7.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

8.  Dental disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.381 (2006).

9.  Upper extremity disability, manifested by numbness, 
tingling, and pain was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

10.  Lower extremity disability, manifested by numbness, 
tingling, and pain was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

11.  A disability due to exposure to asbestos was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 

12.  The criteria for entitlement to a total disability 
rating due to service-connected disabilities have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  Under the VCAA, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in VCAA letters issued in March, May 
and June 2004.  The letters predated the December 2004 rating 
decision.  See id.  Subsequently, the veteran was issued 
another VCAA letter in April 2006.  Collectively, the VCAA 
letters notified the veteran of what information and evidence 
is needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA 
letters have clearly advised the veteran of the evidence 
necessary to substantiate his claims. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection and a TDIU, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service private 
medical records from USS Family Medical Center.  The veteran 
identified multiple private medical providers, including 
Foston Medical, Sunday Vwague-Eero, Dr. Smith, Dr. Crawford, 
Dr. Dawson, and Dr. Bergoff.  The RO attempted to obtain the 
veteran's treatment records from such medical providers; 
however, received no response.  At the December 2006 Board 
hearing, the veteran testified that Dr. Bergoff had retired, 
and he had attempted to locate seven other physicians without 
success.  The veteran did not provide any further information 
or contact information regarding these claimed medical 
providers.  The veteran also testified to being in receipt of 
Social Security Administration (SSA) disability benefits, as 
a result of the placement of two rods in his left arm and 
left hip/leg following a 1990 post-service automobile 
accident.  The veteran did not indicate that such records 
would be relevant to any of his claims of service connection, 
nor that such records would provide any evidence of an 
etiological relationship of his claimed disabilities to his 
period of active service.  The veteran also referenced a 
private physician in his testimony; however, it does not 
appear that such records are relevant to any of the claims of 
service connection on appeal.  Thus, the Board has determined 
that further delaying the veteran's appeal to retrieve such 
records would prove futile and result in needless government 
expense.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1)(2).  
There is otherwise no indication of relevant, outstanding 
records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The evidence of record contains an August 2004 VA lumbar 
spine examination, and an August 2004 VA mental examination.  
As will be discussed in more detail below, the Board has 
determined that further examinations and opinions are not 
necessary with regard to the claims of service connection.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

II.  Service connection:  Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
diabetes mellitus, hypertension, and arthritis, are presumed 
to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The Court recently held that in disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006)

Depressive disorder

The veteran claims entitlement to service connection for 
depressive disorder, which he asserts was incurred due to his 
active service.  Service medical records dated in July 1969, 
reflect that the veteran was being evaluated for possible 
separation by reason of unsuitability for service.  It was 
noted that he had a hard time understanding the plan of the 
day, and an inability to understand the very basic 
instructions given to him with regard to his work.  He was on 
report for being absent without leave (AWOL).  He underwent 
an evaluation, and he was considered to not be an N.P. 
(neuropsychiatric) problem.  It was noted that he understood 
right from wrong and was aware of his responsibilities as a 
serviceman in returning from liberty at the proper time.  
There was no evidence of psychosis or incapacitating mental 
defects.  It was noted that it was an "admin problem."  A 
September 1969 examination performed for separation purposes 
reflects that his psychiatric state was clinically evaluated 
as normal.

In August 2004, the veteran underwent a VA mental disorders 
evaluation.  The veteran reported that during service, he saw 
a psychiatrist because he had a problem taking orders.  The 
complaint was that he was slow to understand what he was 
supposed to do, and he reported feeling pressured as a 
boatswain's mate at the same time his mother was ill.  Since 
separation from service, he denied any hospitalizations or 
outpatient treatment for any emotional problems.  He reported 
that he has been thinking about his past life in service, and 
that he has not told his children about the service, and 
about his brothers and sisters.  He often thinks about death.  
He reported being in a car accident in 1990, in which he 
almost died.  He reported problems sleeping prior to the car 
accident, and has had recurrent nightmares of running from 
something.  He reported substance abuse problems with alcohol 
beginning in service until his car accident.  Upon mental 
status examination, the examiner diagnosed depressive 
disorder, not otherwise specified.

The Board finds that, upon review of the entire evidence of 
record, while acknowledging a current diagnosis of depressive 
disorder, there is no indication that such disability is due 
to service or any incident therein.  As detailed, the veteran 
underwent an in-service mental evaluation due to his 
inability to follow basic instructions; however, the examiner 
specifically determined that there was no evidence of 
psychosis nor incapacitating mental defects.  Moreover, his 
psychiatric state was clinically evaluated as normal upon 
separation from service.

The veteran has specifically denied undergoing any post-
service psychiatric treatment for any emotional problems.  He 
initially claimed entitlement to depression in February 2004, 
thus over 34 years after separation from service.  
Notwithstanding the fact that there is no diagnosis of 
depression in service, the veteran has not submitted any 
records reflecting any post-service treatment for depression, 
or that any current depression is etiologically related to 
service.  The record contains no evidence of any continuity 
of symptomatology following discharge from service as there 
is no evidence of any post-service medical treatment, or a 
diagnosis of depression until 2004.  The Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim. Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has considered the veteran's own lay statements to 
the effect that his depression is causally related to his 
active service; however, it is noted that there is no medical 
evidence of record to support such a theory and the veteran 
has not been shown to have the medical expertise necessary to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The negative clinical and documentary 
evidence post-service for over 34 years is more probative 
than the remote assertions of the veteran.  As noted above, 
the lack of continuity of treatment may bear in a merits 
determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997)

It is acknowledged that the August 2004 VA examiner did not 
provide an etiological opinion with regard to the diagnosed 
depressive disorder.  The Board finds that obtaining a VA 
nexus opinion is unnecessary, as the standards of McLendon 
are not met in this case. 

The evidence does not establish that the veteran suffered 
"an event, injury or disease in service," with regard to 
his currently diagnosed depressive disorder, so it is not 
necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds that it 
is unnecessary to require the veteran to report for a VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion 
could not provide competent evidence of the incurrence of 
depressive disorder in service.  Moreover, given the absence 
of any competent evidence of the claimed post-service 
disability until more than 34 years after service, any 
current opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (2006) (a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility).  

The preponderance of the evidence is against the veteran's 
claim of service connection for depressive disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The veteran claims entitlement to service connection for PTSD 
which he asserts was incurred due to his active service.  His 
DD Form 214 reflects that his related civilian occupation was 
water transportation occupation, and he received the National 
Defense Service Medal.  He had 3 months and 9 days of sea 
service, on the USS Grant County.  As detailed hereinabove, 
service medical records dated in July 1969, reflect that the 
veteran was being evaluated for possible separation by reason 
of unsuitability for service.  An evaluation showed that 
there was no evidence of psychosis or incapacitating mental 
defects.  It was noted that it was an "admin problem."  

As noted, the August 2004 mental disorders evaluation 
reflects a diagnosis of depressive disorder, not otherwise 
specified.  There was no diagnosis of PTSD.  

At the December 2006 Board hearing, the veteran testified 
that he did not currently have a diagnosis of PTSD.  With 
regard to an inquiry as to any stressors, he testified that 
while on the USS Grant, a fellow soldier got a letter from 
his wife and went into the bathroom, and everybody was 
hollering and screaming at that time.  He could not provide 
any further information regarding the time period, or what 
happened to the soldier.  

Applying the facts in this case to the criteria set forth 
above, the Board finds that the weight of the probative 
evidence of record is against a finding that the veteran 
currently has PTSD.  As a result, service connection for this 
disability must be denied.

The veteran was afforded a VA psychological assessment in 
August 2004.  The examiner reviewed the claims folder, 
obtained a history from the veteran, conducted a mental 
status examination, and did not render a diagnosis of PTSD.  
The examiner's Axis I diagnosis was depressive disorder.  

The veteran has not otherwise submitted any medical records 
of a diagnosis of PTSD, and specifically testified that a 
diagnosis of PTSD had not been rendered.  

The Board accepts the August 2004 VA examination as being the 
most probative medical evidence on the subject, as it was 
based on a review of all historical records and a thorough 
examination.  See Boggs v. West, 11 Vet. App. 334 (1998).  
Given the depth of the examination report, and the fact that 
it was based on a review of the applicable record, the Board 
finds that it is probative and material to the veteran's 
claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There 
has not been a diagnosis of PTSD as required by 38 C.F.R. § 
3.304(f).  Because such a diagnosis of PTSD is required, 
entitlement to service connection for PTSD is not 
established.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).

In reaching this decision, the Board has considered the 
veteran's assertions that he currently has PTSD, due to the 
stressful incident which he described.  Although the Board 
can sympathize with the veteran's plight, he is not competent 
to provide an opinion requiring medical knowledge, such as a 
diagnosis of current disability.  Espiritu, supra.  
Therefore, the veteran's own testimony is not probative 
evidence that he has PTSD.

The preponderance of the evidence is against the veteran's 
claim of service connection for PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, supra.

Diabetes mellitus with erectile dysfunction

Initially, the Board notes that the veteran does not claim 
diabetes mellitus as a result of exposure to herbicides in 
service, nor does the evidence reflect that he served in 
Vietnam.

The veteran contends that during service he was drinking a 
lot of "pop" and his mouth was always dry and he did not 
drink a lot of water.  He also experienced dizziness.

Service medical records are devoid of any symptomatology 
related to, or any diagnosis of, diabetes mellitus.  Post-
service private medical records reflect that a possible 
diagnosis of diabetes mellitus was rendered in August 1996, 
and a definitive diagnosis of diabetes mellitus was rendered 
in December 1999.  While acknowledging such current 
diagnosis, there is no evidence of record to suggest that his 
diabetes mellitus is related to service.  A possible 
diagnosis was rendered approximately 27 years after 
separation from service, and a diagnosis was rendered over 30 
years after separation from service.  There is no evidence to 
support a claim that any symptoms that the veteran may have 
experienced during service are related to his current 
diabetes mellitus, and the veteran has not been shown to have 
the medical expertise to render an opinion with regard to the 
nature or etiology of his disability.  Espiritu, supra.

The Board notes that although the veteran underwent a VA 
examination in August 2004, which contained findings related 
to his diabetes mellitus, the examiner did not provide a 
nexus opinion for this service connection claim.  The Board 
finds that such opinion is not required, as the standards of 
McLendon are not met with regard to this issue.  The evidence 
does not establish that the veteran suffered "an event, 
injury or disease in service," with regard to his diabetes 
mellitus, so it is not necessary to obtain a VA medical 
opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  In other words, absent such evidence, 
the Board finds that it is unnecessary to require the veteran 
to report for a VA medical examination or to ask a medical 
expert to review the record because any examination report or 
medical opinion could not provide competent evidence of the 
incurrence of diabetes mellitus in service.  Moreover, given 
the absence of any competent evidence of the diabetes 
mellitus until over two decades after service, any current 
opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (2006) (a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility).  

With regard to any claim that his erectile dysfunction is due 
to his diabetes mellitus, due to the finding that service 
connection for diabetes mellitus is not warranted, service 
connection on a secondary basis for erectile dysfunction is 
also not warranted.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995).

In summary, there is no evidence of diabetes mellitus in 
service.  Moreover, there is no probative evidence of a nexus 
between his current diabetes mellitus, and his period of 
active duty service.  Thus, service connection for diabetes 
mellitus is not warranted.  This is a case where the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); see Gilbert, supra.

Foot

The veteran claims that during service he experienced 
tingling in his feet, and he thought it was bad blood 
circulation.  He also experienced cramping in his toes.  He 
reported that currently he has a vein popping out on the 
lower part of his ankle.  He also reported that the bottom of 
his feet are "still kind of numb."  He denied any in-
service or post-service treatment.  With regard to any 
current foot problems, he reported soreness and feeling as if 
there is a knot under his feet.

Service medical records are devoid of any treatment for foot 
problems.  A September 1969 examination performed for 
separation purposes reflects that his 'feet' and 'lower 
extremities' were clinically evaluated as normal.

The veteran has not submitted any medical evidence of a 
current foot disability.

Upon review of the evidence of record, the Board has 
determined that service connection is not warranted for foot 
disability.  

Although the veteran contends that he experienced 
symptomatology such as tingling and cramping in his feet 
during active service, service medical records are completely 
devoid of any treatment or diagnosis.  Notwithstanding this, 
the veteran has not submitted any medical evidence of a 
current foot disability.  A veteran's belief that he is 
entitled to some sort of benefit simply because he had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The record also contains no evidence of any continuity of 
symptomatology following discharge from service as there is 
no evidence of any post-service medical treatment or a 
diagnosis of a foot disability since his period of active 
service.  

The Board has considered the veteran's own lay statements to 
the effect that his claimed foot disability is causally 
related to his active service; however, it is noted that 
there is no medical evidence of record to support such a 
theory and the veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu, 
supra.

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for this service 
connection claim, and the Board finds that any such opinion 
is not required, as the standards of McLendon are not met in 
this case. 

Initially, there is no competent evidence of a current foot 
disability nor persistent or recurrent symptoms of any such 
disability, and the evidence also does not establish that the 
veteran suffered "an event, injury or disease in service," 
with regard to his feet, so it is not necessary to obtain a 
VA medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of a foot disability in 
service.  

In short, the preponderance of the evidence is against 
entitlement to service connection for foot disability.  It 
follows that there is not such an approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b); see 
Gilbert, supra.

Degenerative disc disease of the lumbar spine

Service medical records are devoid of any complaints of back 
pain, or any diagnosis of a low back disability.  The 
September 1969 separation examination reflects that his 
'spine, other musculoskeletal' was clinically evaluated as 
normal.

At the Board hearing, the veteran testified that during 
service he experienced tingling in his back.  He would have 
to exit his top bunk a certain way in the morning, otherwise 
his back would be stiff.  He denied seeking any in-service 
treatment.

Post-service, he reported working in a mill, and he performed 
a lot of lifting.  He reported undergoing a physical 
examination in 1976, and was told that "one side of his back 
was bigger than the other side."

Private medical records reflect that in August 2002, the 
veteran complained of pain in his back and upper thigh, 
subsequent to falling down stairs.  An October 2002 private 
medical record reflects diminished back and lower limb 
symptoms.  In December 2002, the veteran underwent nerve 
surgery on his back.  

The veteran underwent a VA examination of the lumbar spine in 
August 2004.  Upon physical examination, the examiner 
diagnosed degenerative disc disease, post laminectomy, and an 
x-ray examination showed moderate degenerative joint disease 
lumbar apophyseal joints.

While acknowledging the current diagnosis of degenerative 
disc disease of the lumbar spine, there is no evidence of 
record to suggest that any such disability is etiologically 
related to service.  Private medical records reflect initial 
complaints of low back pain in August 2002, subsequent to 
falling down the stairs, and such complaints were voiced 
approximately 33 years after separation from service.  The 
record contains a lack of continuity of symptomatology.  
There is no evidence to support a claim that any symptoms 
that the veteran may have experienced during service are 
related to his current lumbar spine disability, and the 
veteran has not been shown to have the medical expertise to 
render an opinion with regard to the nature or etiology of 
his disability.  Espiritu, supra.

The Board acknowledges that the August 2004 VA examiner did 
not offer an opinion with regard to etiology of the veteran's 
diagnosed lumbar spine disability.  The Board finds, however, 
that another VA examination is not necessary to make a final 
adjudication, as the standards of McLendon are not met in 
this case.  The evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to his claimed lumbar spine disability, so it is not 
necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Absent such evidence, the Board finds that it is unnecessary 
to require the veteran to report for another VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of a lumbar 
spine disability in service.  Moreover, given the absence of 
any competent evidence of a lumbar spine disability for over 
three decades after service, any current opinion provided at 
this point would be no more than speculative.  See 38 C.F.R. 
§ 3.102 (a finding of service connection may not be based on 
a resort to speculation or even remote possibility).  

In summary, there is no evidence of a lumbar spine disability 
in service.  Moreover, there is no probative evidence of a 
nexus between his current lumbar spine disability, and his 
period of active duty service.  Thus, service connection for 
degenerative disc disease of the lumbar spine is not 
warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); see 
Gilbert, supra.

Dental disability

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in § 
17.161 of this chapter, but not for purposes of compensation.  
See 38 C.F.R. § 3.381(a).

The veteran claims entitlement to service connection for 
dental condition, specifically a "broken tooth."  The 
veteran claims specifically that he "wore" the tooth out 
eating "a lot of sweets, chewing gum."  He claims that the 
tooth was pulled in the 1970's.  He claims that he should be 
compensated for current dental disabilities as such 
conditions manifested in service.  

An examination performed for induction purposes in January 
1969, reflects that he was not missing any teeth, and his 
dental condition was deemed acceptable.  Service medical 
records reflect that in February 1969, the veteran underwent 
fluoride paste and topical application.  Such treatment is 
routine in nature.  A September 1969 examination performed 
for separation purposes reflects that two right teeth and two 
left teeth were deemed 'restorable,' and one right tooth and 
one left tooth was deemed 'nonrestorable.'  He was 
categorized in Class 3, dentally qualified.

As noted hereinabove, the regulations listed above clearly 
prohibit service connection for purposes of compensation 
where the disability involves replaceable missing teeth or 
periodontal disease.  38 C.F.R. § 3.381.  As neither 
condition is recognized by the applicable regulations as a 
disability for which VA compensation may be granted, the 
veteran's claim is not warranted.  See 38 C.F.R. § 3.381 
(periodontal disease is not a disability for compensation 
purposes).  Service medical records do not reflect that any 
dental treatment rendered during service was due to any in-
service trauma, nor due to combat.  Additionally, there is no 
evidence that the veteran was a prisoner of war.  See 
38 C.F.R. § 3.381(b).  The only dental treatment rendered was 
for periodontal disease, and two teeth were determined to be 
nonrestorable upon separation from service.  While the 
veteran may have had a 'bad tooth' in service which was 
eventually removed subsequent to service, service connection 
for missing teeth and periodontal disease for compensation 
purposes is not legally permitted, and to that extent, as a 
matter of law this claim must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

As noted, there was no evidence of any in-service dental 
trauma which resulted in residuals, additional loss of teeth, 
malunion or nonunion of the maxilla, or loss of body of the 
maxilla or mandible.  See generally, VAOPGCPREC 5-97; 38 
C.F.R. 4.150, Diagnostic Codes 9913-9916.  Consequently, 
there is no basis for entitlement to service connection for 
residuals of dental condition for compensation purposes.

The veteran may wish to contact the VA dental clinic for 
further information regarding outpatient dental treatment.

Upper & lower extremity numbness, tingling, and pain

Service medical records are devoid of any complaints of upper 
or lower extremity numbing, tingling, or pain.  The September 
1969 separation examination reflects that his 'upper 
extremities' and 'lower extremities' were clinically 
evaluated as normal.

Post-service private medical records reflect that in 1990, 
the veteran was in an automobile accident, and as a result, 
rods were placed in his left arm and leg.  In August 2002, 
the veteran complained of pain in his right hip over the last 
several days due to a fall he sustained two weeks prior.  He 
complained of radiating pain to his right leg.  The diagnosis 
was right hip bursitis with sciatica.  In September 2002, the 
veteran again complained of right hip and leg pain following 
the fall.  The diagnostic impressions were right hip and leg 
pain; myofascial pain syndrome; and, facet joint atrophy.  An 
October 2002 treatment record reflects objective findings of 
unremitting right buttock and radiating lower limb pain, 
which the veteran claimed he developed in August 2002.  The 
examiner's impression was right gluteal and radiating lower 
limb pain, possible lumbosacral radiculopathy.

At the Board hearing, the veteran testified that a doctor had 
not diagnosed a condition related to the complaints of lower 
extremity numbness, tingling, and pain.  He reported that 
prior to a 1990 automobile accident, he experienced tingling 
and numbness on the left and right side of his hip, and 
numbness in the lower part of his back.  Subsequent to his 
1990 accident, the pain and tingling had gotten worse, and he 
still experienced numbness.  With regard to his complaints 
pertaining to the upper extremities, he complained of 
tingling in the tips of his fingers, which sometimes moves up 
to his arms.  He reported having a rod in his arm, and a rod 
in his hip going down to his knee.

At the August 2004 VA examination, he reported that he began 
to experience radiculopathic symptoms approximately two and 
one-half years ago.  Eighteen months prior, he had undergone 
back surgery, which the examiner presumed was a laminectomy 
for a pinched nerve in his back.  He did well after the 
surgery, but reported recurrent pain beginning approximately 
one month prior.  He reported intermittent pain extending 
across the low back radiating to the right hip.  The veteran 
reported that strength and sensation in the lower extremities 
was normal.  On physical examination of the lumbar spine, 
there were no neurologic findings.  

While acknowledging that private medical records in 2002 do 
reflect objective findings of lower extremity radiating pain, 
there is no indication that such symptomatology is 
etiologically related to service.  As detailed, the veteran 
sustained injuries in an automobile accident in 1990, over 
two decades after separation from service, and the documented 
complaints from August to October 2002 stem from a fall 
purportedly sustained in August 2002.  Notwithstanding the 
fact that service medical records are completely devoid of 
any complaints or diagnoses of lower extremity disabilities, 
the veteran has not submitted any evidence to support his 
claim that his lower extremity radiating pain is due to 
service or any incident therein.

With regard to his claimed upper extremity tingling, 
numbness, and pain, the veteran purportedly had a rod placed 
in his left arm following the 1990 automobile accident.  The 
medical evidence on file, however, does not reflect any 
current findings of tingling, numbness or pain of the upper 
extremities.  Moreover, service medical records are negative 
for any symptomatology or complaints related to the upper 
extremities, and the veteran has not submitted any evidence 
to support his claim that any upper extremity radiating pain 
is due to service or any incident therein.

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1361 (Fed. Cir. 2001) (absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied).  Consequently, absent evidence of a 
diagnosed disability, service connection must be denied.

There is otherwise no medical evidence to support an 
etiological relationship of any currently diagnosed lower or 
upper extremity tingling, numbness, and pain to his period of 
active service.

The Board has considered the veteran's own lay statements to 
the effect that any such lower or upper extremity disability 
is causally related to his active service; however, it is 
noted that there is no medical evidence of record to support 
such a theory and the veteran has not been shown to have the 
medical expertise necessary to render such an opinion.  
Espiritu, supra.  The negative clinical and documentary 
evidence post-service for decades after service is more 
probative than the remote assertions of the veteran.  

In summary, there is no probative evidence of lower or upper 
extremity disabilities during his active service and no 
probative evidence to relate the post-service claimed 
disability to service.  Thus, service connection for lower 
and upper extremity disabilities is not warranted.  This is a 
case where the preponderance of the evidence is against the 
claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert, supra.

Urinary dysfunction

The veteran claims that he began wetting the bed during 
service, and continues to experience similar problems.  
Service medical records are completely devoid of any urinary 
problems, or complaints related to bed wetting.  

The veteran underwent a VA examination in August 2004, which 
included an examination of the lumbar spine.  Physical 
examination revealed no bowel or bladder findings.

As such, the evidence of record only contains subjective 
complaints of urinary problems, and no objective findings of 
any urinary disability.  Thus, the Board finds that there is 
no evidence of current disability for which VA compensation 
may be awarded.  

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for this service 
connection claim and the Board finds that any such opinion is 
not required, as the standards of McLendon are not met in 
this case. 

There is no competent evidence of a current urinary 
dysfunction disability nor persistent or recurrent symptoms 
of any such disability, and the evidence also does not 
establish that the veteran suffered "an event, injury or 
disease in service," with regard to any urinary dysfunction, 
so it is not necessary to obtain a VA medical opinion with 
regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  In other words, absent such evidence, the Board 
finds that it is unnecessary to require the veteran to report 
for a VA medical examination or to ask a medical expert to 
review the record because any examination report or medical 
opinion could not provide competent evidence of the 
incurrence of urinary dysfunction in service.  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez, supra.  Consequently, 
absent evidence of a diagnosed disability, service connection 
for urinary dysfunction must be denied.

Hypertension

A January 1969 examination performed for induction purposes 
reflects that his blood pressure reading was 104/74.  On a 
January 1969 Report of Medical History, he checked the 'No' 
box with regard to high or low blood pressure.  Service 
medical records are devoid of any diagnosis of high blood 
pressure.  A September 1969 examination performed for 
separation purposes reflects that his blood pressure reading 
was 110/70.  The examination report does not reflect any 
diagnosis of hypertension.

At the December 2006 Board hearing, the veteran testified 
that a diagnosis of high blood pressure was rendered 
approximately 5 to 6 years prior.  He reported that during 
service, he experienced dizziness and headaches due to being 
under stress.  

Private medical records on file reflect an initial diagnosis 
of hypertension in March 2003.

Based upon a review of the entire evidence of record, there 
is no medical evidence to support that his current 
hypertension is due to his active service.  Moreover, 
although hypertension is among the chronic diseases subject 
to presumptive service connection under the provisions of § 
3.307(a), there is no medical evidence of record to show that 
the veteran's hypertension was manifested to a compensable 
degree within the one-year presumptive post-service period.  

While acknowledging that the veteran's systolic reading was 
slightly higher upon separation from service, as compared to 
the reading upon entry into service, the September 1969 
examiner did not diagnose high blood pressure or 
hypertension.  Indeed, no blood pressure reading during 
service met the regulatory threshold for hypertension.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).  This 
objective evidence supports a finding that the veteran did 
not have high blood pressure or hypertension upon separation 
from service.  Upon review of the post-service medical 
records, the first diagnosis of hypertension was in March 
2003.  Accordingly, a diagnosis of hypertension was not 
rendered within the one year presumptive window.  The 
evidence of record does not contain any references to 
treatment for hypertension prior to 2003.

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for this service 
connection claim but the Board finds that the standards of 
McLendon are not met with regard to this issue. 

The evidence does not establish that the veteran suffered 
"an event, injury or disease in service," with regard to 
his hypertension, so it is not necessary to obtain a VA 
medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of hypertension in 
service.  Moreover, given the absence of any competent 
evidence of the claimed post-service hypertension until over 
three decades after service, any current opinion provided at 
this point would be no more than speculative.  See 38 C.F.R. 
§ 3.102 (2006) (a finding of service connection may not be 
based on a resort to speculation or even remote possibility).  

There is otherwise no medical evidence to support an 
etiological relationship of his current diagnosed 
hypertension to his period of active service.

The Board has considered the veteran's own lay statements to 
the effect that his hypertension is causally related to his 
active service; however, it is noted that there is no medical 
evidence of record to support such a theory and the veteran 
has not been shown to have the medical expertise necessary to 
render such an opinion.  Espiritu, supra.  The negative 
clinical and documentary evidence post-service for over three 
decades is more probative than the remote assertions of the 
veteran.  The lack of continuity of treatment may bear in a 
merits determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage, supra.

In summary, there is no probative evidence of hypertension 
during his active service as well as no probative evidence 
linking the post-service hypertension to service.  Thus, 
service connection for hypertension is not warranted.  This 
is a case where the preponderance of the evidence is against 
the claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert, supra.

Asbestos related disability

In McGinty v Brown, 4 Vet. App. 428 (1993), the Court, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, observed 
that some guidelines for compensation claims based on 
asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded, and its basic guidelines are now incorporated in 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).  
The Board notes these provisions were rescinded and are now 
found at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
which was effective from December 13, 2005.

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  Id; see also Ennis v. Brown, 4 Vet. 
App.523 (1993).  It is noted that persons with asbestos 
exposure have an increased incidence of bronchial, lung, 
pharyngolarygneal, gastrointestinal, and urogenital, and that 
the risk of developing bronchial cancer is increased in 
current cigarette smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  Id.

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service. Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

The veteran contends that he was exposed to asbestos during 
service on board a ship, specifically the USS Grant.  The 
veteran, however, has not specifically claimed a disability 
due to any such claimed exposure.  At the December 2006 Board 
hearing, the veteran specifically denied having a lung 
condition, and has submitted no medical evidence of a lung 
condition.  He indicated that he had undergone blood testing; 
however, to date has not submitted any medical records 
showing a disability which he claims is due to asbestos 
exposure.  

Following a review of the evidence of record, including the 
veteran's testimony that he is not currently diagnosed as 
having a lung disability or any disability related to claimed 
asbestos exposure, the Board finds that there is no evidence 
of current disability for which VA compensation may be 
awarded.  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez, supra.  Consequently, 
absent evidence of a diagnosed disability, service connection 
must be denied.

III.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. §§ 
3.340 and 4.16(a).  If, however, there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra- 
schedular rating is for consideration where the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances, apart from any nonservice-connected conditions 
and advancing age, which would justify a total rating based 
on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for 
an extra-schedular disability when there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization).

The veteran claims that he is unemployed due to health 
reasons.  Per this Board decision, however, service 
connection is not warranted for any claimed disability, and 
the record does not reflect any service connection claims 
pending adjudication.  Thus, as the veteran has no service-
connected disabilities, and a total rating must be based 
solely on the impact of the veteran's service-connected 
disabilities on his ability to keep and maintain 
substantially gainful employment, a TDIU is not warranted 
under any of the applicable provisions.  See 38 C.F.R. §§ 
3.340, 3.341, 4.16.  


ORDER

Entitlement to service connection for depressive disorder is 
denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for diabetes mellitus with 
erectile dysfunction is denied.

Entitlement to service connection for foot disability is 
denied.

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.

Entitlement to service connection for urinary dysfunction is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for dental disability for 
compensation purposes is denied.

Entitlement to service connection for upper extremity 
disability, manifested by numbness, tingling, and pain is 
denied.

Entitlement to service connection for lower extremity 
disability, manifested by numbness, tingling, and pain is 
denied.

Entitlement to service connection for exposure to asbestos is 
denied.

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities is denied.



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


